IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1861
                            Filed November 13, 2014


IN THE INTEREST OF L.R.N., S.V.S.-K, AND J.R.N.,
Minor Children,

R.N., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to three children.

AFFIRMED.



      Angela Kayl, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Patrick Jennings, County Attorney, and Dewey P. Sloan,

Assistant County Attorney, for appellee State.

      Michelle Hynes of the Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                           2


VAITHESWARAN, J.

       A mother appeals the termination of her parental rights to three children,

born in 2003, 2009, and 2011. She contends the Department of Human Services

did not make reasonable efforts to reunify her with the children. See Iowa Code

§ 232.102(7), (10)(a) (2013).

       “The reasonableness effort was conceived by Congress in part to ensure

that prior to the expenditure of federal funds on foster care, reasonable efforts

would be made to prevent out-of-home placement, and reasonable efforts would

be made for unification following out-of-home placement.”             In re C.B., 611

N.W.2d 489, 493 (Iowa 2000).         The reasonable efforts requirement serves a

“critical role . . . from the very beginning of intervention,” and is part of the State’s

“ultimate proof the child cannot be safely returned to the care of a parent.” Id. At

the same time, a parent must “object to services early in the process so

appropriate changes can be made.” Id. at 493-94. In this case, the mother

challenges the district court’s denial of her request for increased visitation with

the children. On our de novo review, we find support for the court’s ruling.

       The department initiated services for the mother in 2010 based on the

condition of her apartment.       The mother made progress and services were

eventually curtailed.

       In 2012, the oldest child became the subject of a sex abuse investigation,

which resulted in a founded report naming the mother’s boyfriend as perpetrator.

The oldest child was removed from the mother’s custody and was placed in

foster care. The mother again began receiving reunification services, including

supervised visitation with the child.
                                          3


       In time, a similar allegation surfaced with respect to the youngest child.

The department ultimately issued an unfounded report but, in the interim, the

child was removed and placed in the same foster home as the oldest child.

Throughout this period, the middle child was in his father’s care, subject to

visitation with the mother.

       The mother continued to receive services through mid-2013. Supervised

visits with the oldest child did not go well, with the child acting out during and

after them. The department reduced the visits for all three children to one-hour

sessions every other week.

       The mother voiced her objection to this reduction and asked the

department for an increase.       When the department denied her request, the

mother sought court intervention. Following an evidentiary hearing, the juvenile

court also denied the request.       The court relied in part on a psychological

evaluation of the oldest child.     The clinical psychologist who conducted the

evaluation described instances of self-harm and distorted thinking.           The

psychologist discerned “sexual thoughts or feelings that are atypical, indicating

that [the child] may have been prematurely sexualized or sexually traumatized.”

The psychologist also noted “a great deal of anger and/or aggression.”

Significantly, the oldest child told the psychologist it was not her mother she

looked forward to seeing during supervised visits but her middle brother. The

psychologist’s report supports the juvenile court’s decision to deny the mother’s

request for increased visits with the oldest child.

       The record contains less evidence concerning the younger two children.

The middle child attended visits with the other two children and shared a bond
                                          4


with them but there is scant evidence of his relationship with the mother. The

youngest child, who was just a toddler, showed some anxiety after visits but was

otherwise described as delightful and cuddly.

       The paucity of evidence supporting a reduction of the mother’s visits with

the younger two children gives us pause.             However, the mother received

extensive services, including visitation, over the span of two child-in-need-of-

assistance proceedings and, despite her stated desire to reunify, did not make

significant progress towards that goal. Under these circumstances, we conclude

the department satisfied its reasonable efforts mandate notwithstanding the

reduction of visits with the younger two children.

       Having addressed the sole issue raised by the mother, we affirm the

termination of her parental rights to the three children.

       AFFIRMED.